Name: Council Regulation (EC) No 3065/95 of 22 December 1995 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products
 Type: Regulation
 Subject Matter: Europe;  agri-foodstuffs;  international trade;  tariff policy;  agricultural activity
 Date Published: nan

 No L 328/24 EN Official Journal of the European Communities 30 . 12 . 95 COUNCIL REGULATION (EC) No 3065/95 of 22 December 1995 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Whereas, however, it has not proved possible for these additional protocols to enter into force ; whereas, under the circumstances, pursuant to Articles 76, 102 and 128 of the 1994 Act of Accession, the Community must take the necessary steps to remedy this situation; whereas these steps must take the form of autonomous Community tariff quotas equivalent to the preferential tariff concessions granted by the Community or , failing this, the conventional preferential tariff concessions applied by Austria, Finland and Sweden, Having regard to the Act of Accession of Austria, Finland and Sweden , Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION: Whereas , in the framework of the free trade Agreements between the European Community, on the one hand, and Lithuania , Latvia and Estonia , on the other hand, concessions regarding certain processed agricultural products have been granted to those countries ; Whereas , following the accession of Austria, Finland and Sweden, the said concessions need to be adapted to take account in particular of the trade arrangements which existed in processed agricultural produce between Austria , Finland and Sweden, on the one hand, and Lithuania , Latvia and Estonia , on the other; Article 1 1 . From 1 January to 30 June 1996 , the goods originating in Lithuania listed in Annex I shall be subject to the tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II . 2 . From 1 January to 30 June 1996, the goods originating in Latvia listed in Annex III shall be subject to the tariff quotas and preferential duties mentioned in that Annex . The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II . 3 . From 1 January to 30 June 1996 , the goods originating in Estonia listed in Annex IV shall be subject to the tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II . Whereas Council Decision of 19 June 1995 adopting the negotiating Directives for the adaptation of the Europe Agreements , free trade agreements and agreements on tariff quotas for certain wines following enlargement states that the line to be followed regarding the adaptation of the agreements with Lithuania , Latvia and Estonia on processed agricultural produce should take account of enlargement of the European Union and align preferences on those granted to the countries of Central and Eastern Europe; Whereas Regulation (EC ) No 3064/95 ( J ) provides for the adjustment, as an autonomous and transitional measure , of concessions for certain processed agricultural products provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations; Whereas negotiations are in progress to this end with the said third countries with a view to concluding Additional Protocols to the abovementioned agreements; Article 2 The quotas referred to in Article 1 shall be administered by the Commission in accordance with Article 4 of Regulation (EC) No 3238/94 ( 2 ). (2 ) OJ No L 338, 28 . 12 . 1994, p. 30 . Regulation as amended by Regulation (EC) No 1795/95 (OJ No L 174 , 26 . 7 . 1995 , p. 9 ).I 1 ) See page 2 of this Official Journal . 30 . 12 . 95 I EN I Official Journal of the European Communities No L 328/25 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1995 . For the Council The President L. ATIENZA SERNA No L 328/26 EN Official Journal of the European Communities 30 . 12 . 95 ANNEX I Tariff quotas and duties applicable to the importation into the Community of goods originating in Lithuania Order No CN code Duty applicable as from 1 . 1 . 1996 Annual tariff quota( in tonnes ) 09.6501 1704 90 71 1704 90 75 0 + EAR max 25,6 % + ad s/z 0 + EAR max 25,6 % + ad s/z 110 09.6503 1806 90 0 + EAR max 25,6 % + ad s/z 275 09.6525 2208 60 11 ECU 0,85/% vol/hl + ECU 3,3/hl 145 NB: The reduced agricultural component (EAR) is calculated on the basis of the amounts shown in Annex II . 30 . 12 . 95 EN Official Journal of the European Communities No L 328/27 ANNEX II PROCESSED AGRICULTURAL PRODUCTS Basic amounts to be taken into consideration in calculating agricultural components and additional duties ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 9,711 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 15,168 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 9,204 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / Mais / Granturco / MaÃ ¯s / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris, afskallet , langkornet / Reis , langkÃ ¶rnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cor ­ tiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 27,175 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 27,436 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 38,315 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 55,443 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 No L 328/28 EN Official Journal of the European Communities 30 . 12 . 95 ANNEX III Tariff quotas and duties applicable to the importation into the Community of goods originating in Latvia Order No CN code Duty applicable as from 1.1 . 1996 Annual tariff quota(in tonnes ) 09.6526 1704 90 71 0 + EAR max 25,6 % + ad s/z 17 09.6505 1704 90 75 0 + EAR max 25,6 % + ad s/z 33 09.6507 1806 31 00 0 + EAR max 25,6 % + ad s/z 55 09.6509 1806 32 10 0 + EAR max 25,6 % + ad s/z 55 09.6511 1806 90 11 0 + EAR max 25,6 % + ad s/z 17 09.6527 2104 10 6,6 % 33 09.6513 2105 00 10 2105 00 91 2105 00 99 0 + EAR max 25,7 % + ad s/z 0 + EAR max 25,5 % + ad s/z 0 + EAR max 25,5 % + ad s/z 28 09.6528 2203 00 6,1 % 165 09.6525 2208 60 11 ECU 0,85/% vol/hl + ECU 3,3/hl 165 09.6529 2208 70 10 ECU 11% vol/hl + ECU 6,6/hl 11 NB: The reduced agricultural component (EAR) is calculated on the basis of the amounts shown in Annex II . 30 . 12 . 95 EN Official Journal of the European Communities No L 328/29 ANNEX IV Tariff quotas and duties applicable to the importation into the Community of goods originating in Estonia Order No CN code Duty applicable as from 1 . 1 . 1996 Annual tariff quota( in tonnes ) 09.6515 1704 10 11 1704 10 19 1704 90 71 1704 90 75 0 + EAR max 22,2 % 0 + EAR max 22,2 % 0 + EAR max 25,6 % + ad s/z 0 + EAR max 25,6 % + ad s/z 379 09.6530 1805 00 00 o 28 09.6517 1806 10 15 0 169 1806 10 20 1806 10 30 1806 10 90 0 + EAR 1806 20 10 1806 20 30 1806 20 50 0 + EAR max 25,6 % + ad s/z 1806 20 70 0 + EAR 1806 20 80 1806 20 95 1806 31 00 1806 32 1806 90 0 + EAR max 25,6 % + ad s/z 09.6519 1905 10 00 0 + EAR 110 1905 20 0 + EAR 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 0 + EAR max 33,2 % + ad s/z 1905 30 91 0 + EAR max 28,5 % + ad f/m 1905 30 99 0 + EAR max 33,2 % + ad s/z 1905 40 0 + EAR 1905 90 10 0 + EAR 1905 90 20 1905 90 30 0 + EAR 0 + EAR 1905 90 40 1905 90 45 1905 90 55 0 + EAR max 28,5 % + ad f/m 0 + EAR max 28,5 % + ad f/m 0 + EAR max 28,5 % + ad f/m 1905 90 60 1905 90 90 0 + EAR max 33,2 % + ad s/z 0 + EAR max 28,5 % + ad f/m 09.6521 ' 2102 10 39 0 17 No L 328/30 I EN Official Journal of the European Communities 30 . 12 . 95 Order No CN code Duty applicable as from 1.1 . 1996 Annual tariff quota( in tonnes ) 09.6523 2105 00 10 2105 00 91 2105 00 99 0 + EAR max 25,7 % + ad s/z 0 + EAR max 25,5 % + ad s/z 0 + EAR max 25,5 % + ad s/z 11 09.6531 2203 00 6,1 % 183 09.6525 2208 60 11 ECU 0,85/% vol/hl + ECU 3,3/hl 103 09.6529 2208 70 10 ECU 1/% vol/hl + ECU 6,6/hl 18 09.6532 2208 90 69 ECU 1/% vol/hl + ECU 6,6/hl 18 NB: The reduced agricultural component (EAR) is calculated on the basis of the amounts shown in Annex II .